EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	A request for authorization of an examiner’s amendment was requested in an interview with Bernd Nix on 11/15/21. Applicant requested additional time to provide a more readable version of the claims in order to reduce the possibility of a printer error. Examiner gave Applicant until the end of the week to respond, however, as of 11/22/21, no response was received.

 	Examiner notes in Claim 2, line 10, the strike through of Udp_NAV, Uqp_NAV, Udn_NAV, and Uqn_NAV appears low, that is, in line 10 Udp_NAV, Uqp_NAV, Udn_NAV, and Uqn_NAV are crossed out (not underlined) and should not be printed. 
 	Similarly in claim 2, line 15, Dudp_y, Duqp_y, Dudn_y and Duqn_y are crossed out (not underlined) and should not be printed.
 	In claim 2, line 19, Vudp, Vuqp, Vudn and Vuqn are crossed out (not underlined) and should not be printed.
 	In claim 2, line 21, Vudp, Vuqp, Vudn and Vuqn are crossed out (not underlined) and should not be printed.
 	In claim 3, line 5, the first instance of Udp is crossed out (not underlined) and should not appear twice. Similarly for Uqp on line 6, and Udn on line 6.
udp_y, Duqp_y, Dudn_y and Duqn_y are crossed out (not underlined) and should not be printed.
 	In claim 5, line 12, Dudp_y, Duqp_y, Dudn_y and Duqn_y are crossed out (not underlined) and should not be printed.

 	In claim 6, page 5, the entire paragraph lines 4-10 (starting with if the deviation of Q-axis) is crossed out and should not be printed. Likewise, the paragraph at the bottom of page 5 (starting with if the deviation of the D-axis) is entirely crossed out and should not be printed. Likewise, the paragraph at the bottom of page 6 (starting with if the deviation of the Q-axis) is crossed out and should not be printed.



 	The application has been amended as follows: 

 	In claim 3, line 7, change “Q-axis negative sequence voltage component Udn”
 			to
“Q-axis negative sequence voltage component Uqn”.

 	In claim 5, line 12, change “or the D-axis positive” to
‘are the D-axis positive’.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on January 28th, 2019. It is noted, however, that applicant has not filed a certified copy.
Response to Arguments
 	Applicant’s arguments, filed 11/8/21, with respect to the amended claims have been fully considered and are persuasive.  The amendments have overcome the rejections. 
Allowable Subject Matter
 	Claims 2-3 and 5-7 are allowed. The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, comparing the average value of the N voltages with an output of the nonlinear filter in a previous period to obtain a deviation; correcting an output result of the nonlinear filter in a current period based on the deviation to obtain a fixed value with gradient change.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record..

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HARRY R BEHM/Primary Examiner, Art Unit 2839